                                              2:20-cv-02047-CSB-EIL # 1                              Page 1 of 22
                                                                                                                                                           E-FILED
                                                                                                          Thursday, 27 February, 2020 04:32:57 PM
                                                                                                                     Clerk, U.S. District Court, ILCD
Pro Sc I (Kev. 12116) Complaint for a Civi l Casr



                                         UNITED STATES DISTRICT COURT                                                         FILED
                                                                             for the
                                                                                                                                FEB 2 7 2020
                                                             Central Di strict of Illino is
                                                                                                                            CLERK OF THE COURT
                                                                                                                             U.S. DISTRICT COURT
                                                                                                                         CENTRAL DISTRICT OF ILLINOIS
                                                                   Urba na              Div is ion                            URBANA. ILLINOI S




                       David Harold Penny                                           )
                                                                                    )
                                                                                          Case No.
                                                                                                         ~ 2.~ ~4--+-']- -
                                                                                                          (to be Ji/fed in by the Clerk ·s OJ)iceJ
                                                                                    )
                               P/aintiflis)                                         )
r Wrile 1heji1II name of each plaintiff'w/10 isfiling this comp/aim.
/(the names rfa/l the plaintiff.~ cannot/it in the space above,
                                                                                    )     Jury T rial: (checko11ei    [Z] Yes       0    No
p lease write "see attached" in the space and alfach an additional                  )
page with thefii/1 /isl of names.i                                                  )
                                   -v-                                              )
                                                                                    )
      See Attached for complete list of individuals;
              not being sued as one group
                                                                                    )
                                                                                    )
                                                                                    )
                               De/endant(s)
(Write the.full 11a111e of('ac/1 defendant who is being sued. If the
                                                                                    )
names o/a/11he defendc111ts camwtfit in the ;pace above, please                     )
write "see attached '' in the space and a/tach an additional page                   )
with thefu/1 /i.1·1 of11ames.)



                                                    COMPLAINT FOR A CIVIL CASE


1.        The Parties to This Complaint
          A.         The Plain tiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   David Harold Penny
                                                                       -·---·---·
                                                                              --·

                                Street Address                         734 E 1000 N Rd
                                City and County                        Buckley            Iroquois County
                                State and Zip Code                     Illinois 60918
                                Telepho ne N umber                     217-377-6575
                                E-ma il Address                        d.h.penny@hotmail.com


          B.         The Defendant(s)

                     Provide the information below for each defe ndant named in the complaint, whether the defenda nt is a n
                     individual. a government agency, an organization, or a corporation . For an individual defendant
                     include the person's job or title (if known). Attac h additional pages if needed .


                                                                                                                                                     Png.: I of' 5
                                           2:20-cv-02047-CSB-EIL # 1                      Page 2 of 22


Pro Se I (Rev. 12/16) Complaint fora Civil Case


                     Defendant No. I
                                Name                                Nanc Pelosi
                                Job or Title (if known)             U.S. Repre__!>entative
                                Street Address                       1236 Longworth House Office Building
                                City and County
                                State and Zi p Code                 Washington , DC 20515
                                Telephone Number                    (202) 225-4965
                                E-mail Address (i/k11ow11)


                     Defendant No . 2
                               Name                                 Ac!c3._m_~§gblff ______
                               Job or Title (if known)              U.S. Re resentative
                               Street Address                        2269 Rayburn ljo__lJ_~e_Qffice Building_~ ------
                               City and County
                               State and Zip Code                   Washington , DC 20515               - -- - -        ·-·----------- -·····-   ·-   -·-··--·--·-··----·····-

                               Telephone Number                     (202) 225-4176
                               E-mail Address (if kno1rn)


                    Defendant No. 3
                               Name                                 _Jerry Nadler
                               Job or Title       1i/know11J        U.S. Re resentative
                               Street Address                        2132 Rayburn House Office Building
                               City and County
                               State and Zip Code                   Washington , DC 20515
                               Telephone N umber                    202-225-5635
                               E-mail Address (if known)


                    Defendant No. 4
                               Name                                 Alexandria Ocasio-Cortez
                               .lob or Title (if known)             U.S. R~pre_~entati_v~ _
                               Street Address                       229 Cannon House Office Building
                               City and Co unty
                               State and Z ip Code                  Washington , DC 20515
                               Telephone Number                     202-225-3965
                               E-m ai l Address       (i/k11ow11)




                                                                                                                                                             Page 2 or 5
                                            2:20-cv-02047-CSB-EIL # 1                 Page 3 of 22


Pro Se I (Rev. 12/ 16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331. a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of c iti zenship case. ln a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? /check all 1ha1 applv)
                  [Zl rederal question                              D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties. and/or provisions of the United States Constitution that
                     are at issue in this case.
                      U.S. Constitution Article I Section 2 para 5 and Sec 3 para 7; Article II Sec 4 ; Article VI para 4 ; XIV
                      Amendment para 3; 923-925 18 U.S.C Code 371 Conspiracy to Defraud the United States; Defrauding
                      the Government of Money or Property; Obstructing or Impairing Legitimate Government Activity; 18
                      U.S.C Codes 2381-2385 Treason; Misprision of Treason; Rebellion or Insurrection ; Seditious
                      Conspiracy; Advocating the Overthrow of Government; and 5 U.S. Code 3331 Oath of Office
          n.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      I.        The Plaintiff(s)

                                a.          If the plaintiff is an individual
                                            The plaintiff, /name)                                              , is a citizen of the
                                            State of /name)


                                b.          If the plaintiff is a corporat ion
                                            The plaintiff, /name)                                              , is incorporated
                                            under the laws of the State of /name)
                                            and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint. attach an additional page providing the
                                same infonnationfcir each additional plaintiff.)

                     2.         The Defendant(s)

                                a.          If the defendant is an individual
                                           The defendant, (name)        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , is a citizen of

                                           the State of (name)                                               Or is a citizen of
                                           (foreign 11mion)


                                                                                                                           Pag~ 3 or 5
                                          2:20-cv-02047-CSB-EIL # 1                 Page 4 of 22


Pros~ I (Rev 12/ 16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                          The defendant. (name)                                          , is incorporated under
                                          the laws of the State of (name)                                          . and has its
                                          principal place of business in the State of (name)
                                          Or is incorporated under the laws of (foreign 11mioni
                                          and has its principal place of business in (name)


                               af'111ore than one defendant is named in the complaint. attach a,1 additional page providing the
                               same il?fhrmationfor each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy- the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintift1 s rights, including
         the dates and places of that involvement or conduct. Tfmore than one claim is asserted. number each claim and
         write a shoti and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
         Each of the individual defendants in their voting for, participation in , proceedings, processes, procedures, in the
         submission of invalid , illegal, unconstitutional, and unfounded Articles of Impeachment against President Donald
         J. Trump, and funding of these activities using tax payer money to remove the President in a political coup ,
         attempting to nullify my vote, and all votes cast for President Trump: through these unprecedented acts their
         misfeasance, malfeasance, and nonfeasance violated the cited sections of the Constitution , federal criminal
         statutes, and their oaths.



IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Inc lude any basis for claiming that the wrongs alleged are continuing at the present time. l nclude
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed. the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.




                                                                                                                        Page 4 of 5
                                           2:20-cv-02047-CSB-EIL # 1           Page 5 of 22



Pro Se I (Rev 12/ 16) Complaint for a Civil Case


         Plaintiff requests all Defendants be removed from political office; some with the inability to never run for public
         office again, others unable to run for at least 10 years , some with the inability to work for the government at any
         level ever again , others for at least for 5 years; All are fined for restitution in the amount of two years salary (the
         amount of this two-year term during which these crimes were committed) paid back into the Public Treasury that
         the government of, by, and for We the People might recoup more than , all , or at least some of the taxpayer
         money spent on these corrupt activities, and imprisonment of some, not all , of the defendants as appropriate.



V.        Certification and Closing

          Under Federal Rule of Civ il Procedure 11, by signing below, I certify to the best of my know ledge, information.
          and be lief that this comp laint: ( l) is not being presented for an improper purpose. such as to harass. cause
          unnecessary de lay, or needlessly increase the cost of litigat ion; (2) is suppo1ted by existing law or by a
          nonfrivo lous argument for extending, modifying, or reversing existing law; (3) the factua l contentions have
          evidentiary support or. if specifically so identified. will likely have evidentiary support after a reasonable
          opportu nity for further investigation or discovery; and (4) the complaint otherwise complies with the
          req uirements of Ru le 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Oflice may result
                     in the dism issal ofmy case.


                     Date of sign ing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff      David Harold Penny


          B.         For Attorneys


                     Date of signing:


                     Si•b1 nature of Attornev
                                            ,


                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                          Page 5 of 5
                                      2:20-cv-02047-CSB-EIL # 1            Page 6 of 22



                      Attached Defendant List                                   page 1 of 17
 Legend               House Office Building   l ftcl~
Defendant No.         5                                 Defendant No.           6
Name                  Alma Adams                        Name                    Pete Aguilar
Job Title:             U.S. Representative              Job Title :              U.S. Representative
Street Address:           2436 Rayburn HOB              Street Address:          109 Cannon HOB
State and Zip Code:    Washington, DC 20515             State and Zip Code:      Washington, DC 20515
Telephone Number      202 -225-1510                     Telephone Number        202 .225.3201
Defendant No.         7                                 Defendant No.           8
Name                  Colin Allred                      Name                    Cindy Axne
Job Title:             U.S. Representative              Job Title :              U.S. Representative
Street Address:       328 Cannon HOB                    Street Address:          330 Cannon HOB
State and Zip Code:   Washington, DC 20515              State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-2231                    Telephone Number        (202) 225-5476
Defendant No.         9                                 Defendant No.           10
Name                  Nanette Barragan                  Name                    Karen Bass
Job Title:            U.S. Representative               Job Title :              U.S. Representative
Street Address:       1030 Longworth HOB                Street Address:          2059 Rayburn HOB
State and Zip Code:   Washington, DC 20515              State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-8220                    Telephone Number        (202) 225-7084
Defendant No.         11                                Defendant No.           12
Name                  Joyce Beatty                      Name                    Ami Bera
Job Title:            U.S. Representative               Job Title:               U.S. Representative
Street Address:       2303 Rayburn HOB                  Street Address:          1727 Longworth HOB
State and Zip Code:   Washington, DC 20515              State and Zip Code:      Washington, DC 20515
Telephone Number      202-225-4324                      Telephone Number        (202) 225-5716
Defendant No.         13                                Defendant No.           14
Name                  Don Beyer                         Name                    Lisa Blunt Rochester
Job Title:            U.S. Representative               Job Title:               U.S. Representative
Street Address:       1119 Longworth HOB                Street Address:         1519 Longworth HOB
State and Zip Code:    Washington, DC 20515             State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-4376                    Telephone Number        (202) 225-4165
Defendant No.         15                                Defendant No.           16
Name                  Sanford D Bishop Jr               Name                    Earl Blumenauer
Job Title:            U.S. Representative               Job Title:               U.S. Representative
Street Address:       2407 Rayburn HOB                  Street Address:          1111 Longworth HOB
State and Zip Code:   Washington, DC 20515              State and Zip Code:     Washington, DC 20515
Telephone Number      202-225-3631                      Telephone Number        (202) 225-4811
Defendant No.         17                                Defendant No.           18
Name                  Suzanne Bonamici                  Name                    Brendan F Boyle
Job Title :           U.S. Representative               Job Title :              U.S. Representative
Street Address:       2231 Rayburn HOB                  Street Address :        1133 Longworth HOB
State and Zip Code:   Washington, DC 20515              State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-0855                    Telephone Number        (202) 225-6111
                                        2:20-cv-02047-CSB-EIL # 1        Page 7 of 22




                      Attached Defendant List                                  page 2 of 17
 Legend               House Office Building
 Defendant No.        19                               Defendant No.           20
 Name                 Anthony Brindisi                 Name                   Anthony Brown
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       329 Cannon HOB                   Street Address:         1323 Longworth HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-3665                   Telephone Number       (202) 225-8699
Defendant No.         21                               Defendant No.          22
Name                  Julia Brownley                   Name                   Cheri Bustos
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       2262 Rayburn HOB                 Street Address:        1233 Longworth HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-5811                   Telephone Number        202-225-5905
Defendant No.         23                               Defendant No.          24
Name                  G K Butterfield                  Name                   Salud Carbajal
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       2080 Rayburn HOB                 Street Address:        1431 Longworth HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-3101                  Telephone Number         (202) 225-3601
Defendant No.         25                               Defendant No.          26
Name                  Tony Cardenas                    Name                   Andre Carson
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address :      2438 Rayburn HOB                 Street Address:        2135 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-6131                  Telephone Number        202-225-4011
Defendant No.         27                              Defendant No.           28
Name                  Matt Cartwright                  Name                   Ed Case
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       1034 Longworth HOB              Street Address:         2443 Rayburn HOB
State and Zip Code:   Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number      202-225-5546                    Telephone Number        (202) 225-2726
Defendant No.         29                              Defendant No.           30
Name                  Sean Casten                     Name                    Kathy Castor
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       429 Cannon HOB                  Street Address:         2052 Rayburn HOB
State and Zip Code:   Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-4561                  Telephone Number        (202) 225-3376
Defendant No.         31                              Defendant No.           32
Name                  Joaquin Castro                  Name                    Judy Chu
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       2241 Rayburn HOB                Street Address:         2423 Rayburn HOB
State and Zip Code:   Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      202-225-3236                    Telephone Number        (202) 225-5464
                                        2:20-cv-02047-CSB-EIL # 1        Page 8 of 22




                      Attached Defendant List                                 page 3 fo 17
Legend                House Office Building
Defendant No.         33                               Defendant No.          34
Name                  David Cicilline                  Name                   Gil Cisneros
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       2233 Rayburn HOB                 Street Address:        431 Cannon HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-4911                   Telephone Number       {202) 225-4111
Defendant No.         35                               Defendant No.          36
Name                  Katherine M Clark                Name                   Yvette D Clarke
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       2448 Rayburn HOB                 Street Address:        2058 Rayburn HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-2836                   Telephone Number       (202) 225-6231
Defendant No.         37                               Defendant No.          38
Name                   William Lacy Clay               Name                   Emanuel Cleaver II
Job Title:             U.S. Representative             Job Title:              U.S. Representative
Street Address:       2428 Rayburn HOB                 Street Address:        2335 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-2406                   Telephone Number       (202) 225-4535
Defendant No.         39                               Defendant No.          40
Name                  James E Clyburn                  Name                   Steve Cohen
Job Title:            U.S. Representative              Job Title:             U.S. Representative
Street Address:       200 Cannon HOB                   Street Address:        2104 Rayburn HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202)225-3315                    Telephone Number        (202) 225-3265
Defendant No.         41                               Defendant No.          42
Name                  Gerald E Connolly                Name                   Jim Cooper
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       2238 Rayburn HOB                 Street Address:        1536 Longworth HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-1492                  Telephone Number        (202) 225-4311
Defendant No.         43                               Defendant No.          44
Name                  J Luis Correa                    Name                   Jim Costa
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       1039 Longworth HOB               Street Address:        2081 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:    Washington, DC 20515
Telephone Number      (202) 225-2965                  Telephone Number        202-225-3341
Defendant No.         45                               Defendant No.          46
Name                  Joe Courtney                    Name                    TJ Cox
Job Title:            U.S. Representative             Job Title:               U.S. Representative
Street Address:       2332 Rayburn H                  Street Address:         1728 Longworth HOB
State and Zip Code:   Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-2076                  Telephone Number        (202) 225-4695
                                      2:20-cv-02047-CSB-EIL # 1        Page 9 of 22




                      Attached Defendant List                                page 4 of 17
 Legend               House Office Building
 Defendant No.        47                             Defendant No.          48
 Name                 Angie Craig                    Name                   Charlie Crist
Job Title:             U.S. Representative           Job Title:              U.S. Representative
Street Address:       1523 Longworth HOB             Street Address:        215 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-2271                 Telephone Number       (202) 225-5961
Defendant No.         49                             Defendant No.          so
Name                  Jason Crow                     Name                   Henry Cuellar
Job Title:             U.S. Representative           Job Title :             U.S. Representative
Street Address:       1229 Longworth HOB             Street Address:        2372 Rayburn HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-7882                 Telephone Number       (202) 225-1640
Defendant No.         51                             Defendant No.          52
Name                  Joe Cunningham                 Name                   Sharice Davids
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       423 Cannon HOB                 Street Address:        1541 Longworth HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-3176                 Telephone Number       (202) 225-2865
Defendant No.         53                             Defendant No.          54
Name                  Susan A Davis                  Name                   Danny K Davis
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       1214 Longworth HOB             Street Address:        2159 Rayburn HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      202-225-2040                   Telephone Number        (202) 225-5006
Defendant No.         55                             Defendant No.          56
Name                  Madeleine Dean                 Name                   Peter A DeFazio
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       129 Cannon HOB                 Street Address:        2134 Rayburn HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:    Washington, DC 20515
Telephone Number      202-225-4731                   Telephone Number        202-225-6416
Defendant No.         57                            Defendant No.           58
Name                  Diana DeGette                  Name                   Rosa Delaura
Job Title:            U.S. Representative           Job Title:               U.S. Representative
Street Address:       2111 Rayburn HOB               Street Address:        2413 Rayburn HOB
State and Zip Code:   Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-4431                Telephone Number        (202) 225-3661
Defendant No.                                     59 Defendant No.                                  60
Name                  Suzan DelBene                  Name                   Antonio Delgado
Job Title:            U.S. Representative           Job Title:              U.S. Representative
Street Address :      2330 Rayburn HOB              Street Address:         1007 Longworth HOB
State and Zip Code:   Washington, DC 20515          State and Zip Code :    Washington, DC 20515
Telephone Number      (202) 225-6311                Telephone Number        (202) 225-5614
                                     2:20-cv-02047-CSB-EIL # 1          Page 10 of 22




                       Attached Defendant List                                 page 5 of 17
 Legend                House Office Building
 Defendant No.         61                            Defendant No.             62
 Name                  Val Demings                   Name                      Mark DeSaulnier
Job Title:              U.S. Representative          Job Title:                U.S. Representative
Street Address:        217 Cannon HOB                Street Address:          503 Cannon HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:       Washington, DC 20515
Telephone Number       202-225-2176                  Telephone Number          (202) 225-2095
Defendant No.          63                            Defendant No.            64
Name                   Ted Deutch                    Name                     Debbie Dingell
Job Title:              U.S. Representative          Job Title:                U.S. Representative
Street Address:        2447 Rayburn HOB              Street Address:          116 Cannon HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:       Washington, DC 20515
Telephone Number       202-225-3001                  Telephone Number          (202) 225-4071
Defendant No.          65                            Defendant No.            66
Name                   Lloyd Doggett                 Name                     Mike Doyle
Job Title:              U.S. Representative          Job Title:                U.S. Representative
Street Address:        2307 Rayburn HOB              Street Address:          306 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:       Washington, DC 20515
Telephone Number       (202) 225-4865                Telephone Number         (202) 225-2135
Defendant No.          67                            Defendant No.            68
Name                   Veronica Escobar              Name                     Anna G Eshoo
Job Title:             U.S. Representative           Job Title:                U.S. Representative
Street Address:        1505 Longworth HOB            Street Address:          202 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:       Washington, DC 20515
Telephone Number       (202) 225-4831               Telephone Number          (202) 225-8104
Defendant No.          69                            Defendant No.            70
Name                   Adriano Espaillat             Name                     Dwight Evans
Job Title:             U.S. Representative          Job Title:                 U.S. Representative
Street Address:        1630 Longworth HOB            Street Address :         1105 Longworth HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:       Washington, DC 20515
Telephone Number       202-225-4365                 Telephone Number           (202) 225-4001
Defendant No.          71                           Defendant No.             72
Name                   Abby Finkenauer               Name                     Lizzie Fletcher
Job Title:             U.S. Representative          Job Title:                 U.S. Representative
Street Address:        124 Cannon HOB               Street Address:           1429 Longworth HOB
State and Zip Code :   Washington, DC 20515         State and Zip Code:        Washington, DC 20515
Telephone Number       (202) 225-2911               Telephone Number          (202) 225-2571
Defendant No.          73                           Defendant No.             74
Name                   Bill Foster                  Name                      Lois Frankel
Job Title :            U.S. Representative          Job Title:                 U.S. Representative
Street Address:        2366 Rayburn HOB             Street Address:           2305 Rayburn HOB
State and Zip Code:    Washington, DC 20515         State and Zip Code:        Washington, DC 20515
Telephone Number       202-225-3515                 Telephone Number          202-225-9890
                                    2:20-cv-02047-CSB-EIL # 1         Page 11 of 22




                      Attached Defendant List                               page 6 of 17
Legend                House Office Building
Defendant No.         75                            Defendant No.           76
Name                  Marcia L Fudge                Name                    Ruben Gallego
Job Title:             U.S. Representative          Job Title:               U.S. Representative
Street Address:       2344 Rayburn HOB              Street Address:         1131 Longworth HOB
State and Zip Code:    Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-7032                Telephone Number        (202) 225-4065
Defendant No.         77                            Defendant No.           78
Name                  John Garamendi               Name                     Jesus Garcia
Job Title:             U.S. Representative         Job Title:                U.S. Representative
Street Address:       2368 Rayburn HOB              Street Address:         530 Cannon HOB
State and Zip Code:   Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-1880               Telephone Number         (202) 225-8203
Defendant No.         79                           Defendant No.            80
Name                  Sylvia R Garcia               Name                    Jared Golden
Job Title:            U.S. Representative          Job Title:                U.S. Representative
Street Address:       1620 Longworth HOB           Street Address:          1223 Longworth HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-1688               Telephone Number         (202) 225-6306
Defendant No.         81                           Defendant No.            82
Name                  Jimmy Gomez                  Name                     Vicente Gonzalez
Job Title:            U.S. Representative          Job Title:               U.S. Representative
Street Address:       1530 Longworth HOB           Street Address:          113 Cannon HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-6235               Telephone Number         202-225-2531
Defendant No.         83                           Defendant No.            84
Name                  Josh Gottheimer              Name                     Al Green
Job Title :           U.S. Representative          Job Title:               U.S. Representative
Street Address:       213 Cannon HOB               Street Address:          2347 Rayburn HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-4465              Telephone Number         (202) 225-7508
Defendant No.         85                           Defendant No.            86
Name                  Raul M Grijalva              Name                     Deb Haaland
Job Title :           U.S. Representative          Job Title :              U.S. Representative
Street Address:       1511 Longworth HOB           Street Address:          1237 Longworth HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-2435               Telephone Number         (202) 225-6316
Defendant No.         87                           Defendant No.            88
Name                  Josh Harder                  Name                     Alcee L Hastings
Job Title:            U.S. Representative          Job Title :              U.S. Representative
Street Address:       131 Cannon HOB               Street Address:          2353 Rayburn HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code :     Washington, DC 20515
Telephone Number      202) 225-4540                Telephone Number         (202) 225-1313
                                       2:20-cv-02047-CSB-EIL # 1         Page 12 of 22




                       Attached Defendant List                                 page 7 of 17
 Legend                House Office Building
Defendant No.          89                              Defendant No.           90
Name                   Jahana Hayes                    Name                    Denny Heck
Job Title:              U.5. Representative            Job Title:               U.S . Representative
Street Address:        1415 Longworth HOB              Street Address:         2452 Rayburn HOB
State and Zip Code:     Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-4476                  Telephone Number        202-225-9740
Defendant No.          91                              Defendant No.           92
Name                   Brian Higgins                   Name                    Katie Hill
Job Title:              U.S. Representative            Job Title:               U.S. Representative
Street Address :       2459 Rayburn HOB                Street Address:         1130 Longworth HOB
State and Zip Code :   Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number       202-225-3306                    Telephone Number        (202) 225-1956
Defendant No.          93                              Defendant No.           94
Name                   Jim Himes                       Name                    Kendra Horn
Job Title:             U.S. Representative            Job Title:                U.S. Representative
Street Address:        1227 Longworth HOB              Street Address:         415 Cannon HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:     Washington, DC 20515
Telephone Number       (202)225-5541                  Telephone Number          (202) 225-2132
Defendant No.          95                             Defendant No.            96
Name                   Steven Horsford                 Name                    Chrissy Houlahan
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        1330 Longworth HOB             Street Address:          1218 Longworth HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-9894                 Telephone Number         (202) 225-4315
Defendant No.          97                             Defendant No.            98
Name                   Steny H Hoyer                  Name                     Jared Huffman
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        1705 Longworth HOB             Street Address:          1527 Longworth HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:       Washington, DC 20515
Telephone Number       (202) 225-4131                 Telephone Number         (202) 225-5161
Defendant No.          99                             Defendant No.            100
Name                   Sheila Jackson Lee             Name                     Pramila Jayapal
Job Title :            U.S. Representative            Job Title :              U.S. Representative
Street Address:        2079 Rayburn HOB               Street Address:          1510 Longworth HOB
State and Zip Code :   Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-3816                 Telephone Number         202-225-3106
Defendant No.          101                            Defendant No.            102
Name                   Hakeem Jeffries                Name                     Hank Johnson
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        2433 Rayburn HOB               Street Address :         2240 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       202-225-5936                   Telephone Number         (202) 225 -1605
                                    2:20-cv-02047-CSB-EIL # 1        Page 13 of 22




                      Attached Defendant List                              page 8 of 17
 Legend               House Office Building
Defendant No.         103                          Defendant No.           104
 Name                  Eddie Bernice Johnson        Name                   Marcy Kaptur
Job Title :            U.S. Representative         Job Title:               U.S. Representative
Street Address:       2306 Rayburn HOB             Street Address:         2186 Rayburn HOB
State and Zip Code:    Washington, DC 20515        State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-8885               Telephone Number        (202) 225-4146
Defendant No.         105                          Defendant No.           106
Name                   William Keating             Name                    Robin Kelly
Job Title:             U.S. Representative         Job Title:              U.S. Representative
Street Address:       2351 Rayburn HOB             Street Address:         2416 Rayburn HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-3111               Telephone Number        (202) 225-0773
Defendant No.         107                          Defendant No.           108
Name                  (202) 225-0773               Name                    Ro Khanna
Job Title:            U.S. Representative          Job Title:              U.S. Representative
Street Address:       304 Cannon HOB               Street Address:         221 Cannon HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-5931               Telephone Number        202-225-2631
Defendant No.         109                          Defendant No.           110
Name                  Dan Kildee                   Name                    Derek Kilmer
Job Title:            U.S. Representative          Job Title :             U.S. Representative
Street Address:       203 Cannon HOB               Street Address:         1410 Longworth HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:     Washington, DC 20515
Telephone Number      202-225-3611                 Telephone Number        (202) 225-5916
Defendant No.         111                          Defendant No.           112
Name                  Andy Kim                     Name                    Ron Kind
Job Title:            U.S. Representative          Job Title:              U.S. Representative
Street Address:       1516 Longworth HOB           Street Address:         1502 Longworth HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:     Washington, DC 20515
Telephone Number      1516 Longworth HOB           Telephone Number        (202) 225-5506
Defendant No.         113                          Defendant No.           114
Name                  Ann Kirkpatrick              Name                    Raja Krishnamoorthi
Job Title :           U.S. Representative          Job Title:              U.S. Representative
Street Address:       309 Cannon HOB               Street Address:         115 Cannon HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-2542               Telephone Number        (202) 225-3711
Defendant No.         115                          Defendant No.           117
Name                  Ann Mclane Kuster            Name                    Conor Lamb
Job Title:            U.S. Representative          Job Title:              U.S. Representative
Street Address:       320 Cannon HOB               Street Address:         1224 Longworth HOB
State and Zip Code:   Washington, DC 20515         State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-5206               Telephone Number        (202) 225-2301
                                       2:20-cv-02047-CSB-EIL # 1        Page 14 of 22




                       Attached Defendant List                                page 9 of 17
 Legend                House Office Building
Defendant No.          117                            Defendant No.           118
Name                    Jim Langevin                   Name                   Rick Larsen
Job Title:              U.S. Representative           Job Title:               U.S. Representative
Street Address:        2077 Rayburn HOB               Street Address:         2113 Rayburn HOB
State and Zip Code:     Washington, DC 20515          State and Zip Code:     Washington, DC 20515
Telephone Number        (202) 225-2735                Telephone Number        (202) 225-2605
Defendant No.          119                            Defendant No.           120
Name                   John B Larson                  Name                    Brenda Lawrence
Job Title:              U.S. Representative           Job Title :             U.S. Representative
Street Address:        1501 Longworth HOB             Street Address:         2463 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number       (202) 225-2265                 Telephone Number        (202) 225-5802
Defendant No.          121                            Defendant No.           122
Name                   Al Lawson                      Name                    Barbara Lee
Job Title:             U.S. Representative            Job Title:              U.S. Representative
Street Address:        1406 Longworth HOB             Street Address:         2470 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number       202-225-0123                   Telephone Number        (202) 225-2661
Defendant No.          123                            Defendant No.           124
Name                   Susie Lee                      Name                    Mike Levin
Job Title:             U.S. Representative            Job Title:              U.S. Representative
Street Address:        522 Cannon HOB                 Street Address:         1626 Longworth HOB
State and Zip Code :   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number       (202) 225-3252                 Telephone Number        (202) 225-3906
Defendant No.          125                            Defendant No.           126
Name                   Andy Levin                     Name                    John Lewis
Job Title:             U.S. Representative            Job Title :             U.S. Representative
Street Address:        228 Cannon HOB                 Street Address:         John Lewis
State and Zip Code:    Washington, DC 20515           State and Zip Code :    Washington, DC 20515
Telephone Number       (202) 225-4961                 Telephone Number        (202) 225-3801
Defendant No.          127                            Defendant No.           128
Name                   Ted Lieu                       Name                    Daniel Lipinski
Job Title:             U.S. Representative            Job Title :             U.S. Representative
Street Address:        403 Cannon HOB                 Street Address:         2346 Rayburn HOB
State and Zip Code :   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number       (202) 225-3976                 Telephone Number        (202) 225 - 5701
Defendant No.          129                            Defendant No.           130
Name                   Dave Loebsack                  Name                    Zoe Lofgren
Job Title :            U.S. Representative            Job Title:              U.S. Representative
Street Address:        1211 Longworth HOB             Street Address:         1401 Longworth HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-6576                 Telephone Number        (202) 225-3072
                                      2:20-cv-02047-CSB-EIL # 1         Page 15 of 22




                       Attached Defendant List                                page 10 of 17
 Legend                House Office Building
 Defendant No.         131                           Defendant N o.           132
 Name                  Alan Lowenthal                Name                      Nita M Lowey
Job Title :             U.S. Representative          Job Title:                U.S. Representative
Street Address:        108 Cannon HOB                Street Address:          2365 Rayburn HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-7924                Telephone Number         202-225-6506
Defendant No.          133                           Defendant N o.           134
Name                   Ben Ray Lujan                 Name                     Elaine Luria
Job Title:              U.S. Representative          Job Title:                U.S. Representative
Street Address:        2323 Rayburn HOB              Street Address:          534 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-6190                Telephone Number         (202) 225-4215
Defendant No.          135                           Defendant No.            136
Name                   Stephen F Lynch               Name                     Tom Malinowski
Job Title :            U.S. Representative           Job Title :              U.S. Representative
Street Address :       2109 Rayburn HOB              Street Address:          426 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-8273                Telephone Number         (202) 225-5361
Defendant No.          137                           Defendant No.            138
Name                   Carolyn B Maloney             Name                     Sean Patrick Maloney
Job Title :            U.S. Representative           Job Title:               U.S. Representative
Street Address:        2308 Rayburn HOB              Street Address:          2331 Rayburn HOB
State and Zip Code :   Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       202-225-7944                  Telephone Number         202-225-5441
Defendant No.          139                           Defendant No.            140
Name                   Doris Matsui                  Name                     Ben McAdams
Job Title :            U.S. Representative           Job Title :              U.S. Representative
Street Address:        2311 Rayburn HOB              Street Address:          130 Cannonnon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-7163                Telephone Number         (202) 225-3011
Defendant No.          141                           Defendant No.            142
Name                   Lucy McBath                   Name                     Betty McCollum
Job Title :            U.S. Representative           Job Title:               U.S. Representative
Street A ddress:       1513 Longworth HOB            Street A ddress:         2256 Rayburn HOB
State and Z ip Code:    Washington, DC 20515         State and Zip Code:       Washington, DC 20515
Telephone Number       (202) 225-4501                Telephone Number         (202) 225-6631
Defendant No .         143                           Defendant No.            144
Name                   A Donald McEachin             Name                     Jim McGovern
Job Title :            U.S. Representative           Job Title :              U.S. Representative
Street Address :       314 Cannon HOB                Street Address:          408 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code :     Washington, DC 20515
Telephone Number       202-225-636                   Telephone Number         202-225-6101
                                   2:20-cv-02047-CSB-EIL # 1         Page 16 of 22




                      Attached Defendant List                              page 11 of 17
 Legend               House Office Building
Defendant No.         145                          Defendant No.           146
Name                  Jerry McNerney               Name                    Gregory W Meeks
Job Title:             U.S. Representative        Job Title :               U.S. Representative
Street Address:       2265 Rayburn HOB             Street Address:         2310 Rayburn HOB
State and Zip Code:    Washington, DC 20515        State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-1947              Telephone Number         (202) 225-3461
Defendant No.         147                         Defendant No.            148
Name                  Grace Meng                   Name                    Gwen Moore
Job Title:             U.S. Representative        Job Title:                U.S. Representative
Street Address:       2209 Rayburn HOB            Street Address:          2252 Rayburn HOB
State and Zip Code:    Washington, DC 20515       State and Zip Code:      Washington, DC 20515
Telephone Number      202-225-2601                Telephone Number         (202) 225-4572
Defendant No.         149                         Defendant No.            150
Name                  Joseph D Morelle            Name                     Seth Moulton
Job Title :           U.S. Representative         Job Title:               U.S. Representative
Street Address:       1317 Longworth HOB          Street Address:          1127 Longworth HOB
State and Zip Code:   Washington, DC 20515        State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-3615              Telephone Number         (202) 225-8020
Defendant No.         151                         Defendant No.            152
Name                  Debbie Mucarsel-Powell      Name                     Stephanie Murphy
Job Title:            U.S. Representative         Job Title:               U.S. Representative
Street Address:       114 Cannon HOB              Street Address:          Stephanie Murphy
State and Zip Code:   Washington, DC 20515        State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-2778              Telephone Number         (202) 225-4035
Defendant No.         153                         Defendant No.            154
Name                  Joe Neguse                  Name                     Grace F Napolitano
Job Title:             U.S. Representative        Job Title:               U.S. Representative
Street Address:       1419 Longworth HOB          Street Address:          1610 Longworth HOB
State and Zip Code:   Washington, DC 20515        State and Zip Code:      Washington, DC 20515
Telephone Number      202) 225-2161               Telephone Number         (202) 225-5256
Defendant No.         155                         Defendant No.            156
Name                  Richard E Neal              Name                     Donald Norcross
Job Title:            U.S. Representative         Job Title:               U.S. Representative
Street Address:       2309 Rayburn HOB            Street Address:          2437 Rayburn HOB
State and Zip Code:   Washington, DC 20515        State and Zip Code:       Washington, DC 20515
Telephone Number      (202) 225-5601              Telephone Number         (202) 225-6501
Defendant No.         157                         Defendant No.            158
Name                  Tom O'Halleran              Name                     llhan Omar
Job Title:            U.S. Representative         Job Title:               U.S. Representative
Street Address:       324 Cannon HOB              Street Address:          1517 Longworth HOB
State and Zip Code:   Washington, DC 20515        State and Zip Code:       Washington, DC 20515
Telephone Number      202-225-3361                Telephone Number         (202) 225-4755
                                       2:20-cv-02047-CSB-EIL # 1          Page 17 of 22




                       Attached Defendant List                                  page 12 of 17
Legend                 House Office Building
Defendant No.          159                             Defendant No.            160
Name                   Frank Pallone Jr                Name                     Jimmy Panetta
Job Title:              U.S. Representative            Job Title:               U.S. Representative
Street Address:        2107 Rayburn HOB                Street Address:          212 Cannon HOB
State and Zip Code:     Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-4671                  Telephone Number         202-225-2861
Defendant No.          161                             Defendant No.            162
Name                   Chris Pappas                    Name                     Bill Pascrell Jr
Job Title:             U.S. Representative             Job Title:               U.S. Representative
Street Address:        323 Cannon HOB                  Street Address:          2409 Rayburn HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-5456                  Telephone Number         (202) 225-5751
Defendant No.          163                             Defendant No.            164
Name                   Donald M Payne Jr               Name                     Ed Perlmutter
Job Title:             U.S. Representative             Job Title:               U.S. Representative
Street Address:        103 Cannon HOB                  Street Address:          1226 Longworth HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-3436                  Telephone Number         (202) 225-2645
Defendant No.          165                             Defendant No.            166
Name                   Scott Peters                    Name                     Dean Phillips
Job Title:             U.S. Representative             Job Title:               U.S. Representative
Street Address:        2338 Rayburn HOB                Street Address:          1305 Longworth HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number       202-225-0508                    Telephone Number         (202) 225-2871
Defendant No.          167                             Defendant No.            168
Name                   Chellie Pingree                 Name                     Mark Paean
Job Title:             U.S. Representative             Job Title:                U.S. Representative
Street Address:        2162 Rayburn HOB                Street Address :         1421 Longworth HOB
State and Zip Code :   Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-6116                  Telephone Number         202-225-2906
Defendant No.          169                             Defendant No.            170
Name                   Katie Porter                    Name                     Ayanna S Pressley
Job Title:             U.S. Representative             Job Title:               U.S. Representative
Street Address:        1117 Longworth HOB              Street Address:          1108 Longworth HOB
State and Zip Code:     Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-5611                  Telephone Number         (202) 225-5111
Defendant No.                                      171 Defendant No.                                    172
Name                   David E Price                   Name                     Mike Quigley
Job Title:             U.S. Representative            Job Title :               U.S. Representative
Street Address:        2108 Rayburn HOB                Street Address:          2458 Rayburn HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code :      Washington, DC 20515
Telephone Number       202 .225.1784                  Telephone Number          (202) 225-4061
                                      2:20-cv-02047-CSB-EIL # 1         Page 18 of 22




                       Attached Defendant List                                page 13 of 17
Legend                 House Office Building
Defendant No.          173                           Defendant No.            174
Name                   Jamie Raskin                  Name                     Kathleen Rice
Job Title:              U.S. Representative          Job Title:                U.S. Representative
Street Address:        412 Cannon HOB                Street Address:          2435 Rayburn HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number        202-225-5341                 Telephone Number         (202) 225-5516
Defendant No.          175                           Defendant No.            176
Name                   Cedric L Richmond             Name                     Max Rose
Job Title:              U.S. Representative          Job Title:               U.S. Representative
Street Address:        506 Cannon HOB                Street Address:          1529 Longworth HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-6636                Telephone Number         (202) 225-3371
Defendant No.          177                           Defendant No.            178
Name                   Harley Rauda                  Name                     Lucille Roybal-Allard
Job Title :            U.S. Representative           Job Title :              U.S. Representative
Street Address:        2300 Rayburn HOB              Street Address:          2083 Rayburn HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-2415                Telephone Number         (202) 225-1766
Defendant No.          179                           Defendant No.            180
Name                   Raul Ruiz                     Name                     Dutch Ruppersberger
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Street Address:        2342 Rayburn HOB              Street Address:          2206 Rayburnn HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-5330                Telephone Number         202-225-3061
Defendant No.          181                           Defendant No.            182
Name                   Bobby L Rush                  Name                     Tim Ryan
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Street Address:        2188 Rayburn HOB              Street Address:          1126 Longworth HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-4372                Telephone Number         (202) 225-5261
Defendant No.          183                           Defendant No.            184
Name                   Linda T Sanchez               Name                     John Sarbanes
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Street Address:        2329 Rayburn HOB              Street Address :         2370 Rayburn HOB
State and Zip Code:     Washington, DC 20515         State and Zip Code :     Washington, DC 20515
Telephone Number       (202) 225-6676                Telephone Number         (202) 225-4016
Defendant No.          185                           Defendant No.            186
Name                   Mary Gay Scanlon              Name                     Jan Schakowsky
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Street Address:        1535 Longworth HOB            Street Address:          2367 Rayburn HOB
State and Zip Code :    Washington, DC 20515         State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-2011                Telephone Number         (202) 225-2111
                                       2:20-cv-02047-CSB-EIL # 1          Page 19 of 22




                      Attached Defendant List                                   page 14 of 17
Legend                House Office Building
Defendant No.         187                              Defendant No.            188
Name                  Brad Schneider                   Name                     Kurt Schrader
Job Title:             U.S. Representative             Job Title:                U.S. Representative
Street Address:       1432 Longworth HOB               Street Address:          2431 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:       Washington, DC 20515
Telephone Number      202-225-4835                     Telephone Number         (202) 225-5711
Defendant No.         189                              Defendant No.            190
Name                  Kim Schrier                      Name                     Robert C Scott
Job Title:             U.S. Representative             Job Title:               U.S. Representative
Street Address:       1123 Longworth HOB               Street Address :         1201 Longworth HOB
State and Zip Code:    Washington, DC 20515            State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-7761                   Telephone Number         (202) 225-8351
Defendant No.         191                              Defendant No.            192
Name                  David Scott                      Name                     Terri A Sewell
Job Title:            U.S. Representative              Job Title:               U.S. Representative
Street Address:       225 Cannon HOB                   Street Address:          2201 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-2939                   Telephone Number         (202) 225-2665
Defendant No.         193                              Defendant No.            194
Name                  Donna E Shalala                  Name                     Brad Sherman
Job Title:            U.S. Representative              Job Title:               U.S. Representative
Street Address:       1320 Longworth HOB               Street Address:          2181 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:       Washington, DC 20515
Telephone Number      (202) 225-3931                   Telephone Number         (202) 225-5911
Defendant No.         195                              Defendant No.            198
Name                  Mikie Sherrill                   Name                     Albia Sires
Job Title:            U.S. Representative              Job Title:               U.S. Representative
Street Address:       1208 Longworth HOB               Street Address:          2268 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-5034                   Telephone Number         (202) 225-7919
Defendant No.         197                              Defendant No.            198
Name                  Elissa Slotkin                   Name                     Adam Smith
Job Title:            U.S. Representative             Job Title:                U.S. Representative
Street Address:       1531 Longworth HOB               Street Address:          2264 Rayburn HOB
State and Zip Code:   Washington, DC 20515             State and Zip Code:      Washington, DC 20515
Telephone Number      (202) 225-4872                  Telephone Number          {202) 225-8901
Defendant No.                                      199 Defendant No.                                    200
Name                  Darren Soto                      Name                     Abigail Spanberger
Job Title:            U.S. Representative             Job Title:                U.S. Representative
Street Address:       1507 Longworth HOB              Street Address:           1239 Longworth HOB
State and Zip Code:   Washington, DC 20515            State and Zip Code:       Washington, DC 20515
Telephone Number      (202) 225-9889                  Telephone Number          (202) 225-2815
                                      2:20-cv-02047-CSB-EIL # 1        Page 20 of 22




                      Attached Defendant List                                page 15 of 17
Legend                House Office Building
Defendant No.         201                            Defendant No.           202
Name                  Jackie Speier                   Name                   Greg Stanton
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Street Address:       2465 Rayburn HOB               Street Address:         128 Cannon HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number      {202) 225-3531                 Telephone Number        (202) 225-9888
Defendant No.         203                            Defendant No.           204
Name                  Haley Stevens                  Name                    Tom Suozzi
Job Title:             U.S. Representative           Job Title:               U.S. Representative
Stteet Address:       227 Cannon HOB                 Street Address:         214 Cannon HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-8171                 Telephone Number        (202) 225-3335
Defendant No.         205                            Defendant No.           206
Name                  Eric Swalwell                  Name                    Mark Takano
Job Title :           U.S. Representative            Job Title:              U.S. Representative
Street Address:       407 Cannon HOB                 Street Address:         420 Cannon HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-5065                 Telephone Number        202.225 .2305
Defendant No.         207                            Defendant No.           208
Name                  Mike Thompson                  Name                    Bennie Thompson
Job Title :           U.S. Representative            Job Title:              U.S. Representative
Street Address:       406 Cannon HOB                 Street Address:         2466 Rayburn HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-3311                 Telephone Number        (202) 225-587
Defendant No.         209                            Defendant No.           210
Name                  Dina Titus                     Name                    Rashida Tlaib
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       2464 Rayburn HOB               Street Address:         1628 Longworth HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-5965                 Telephone Number        {202) 225-5126
Defendant No.         211                            Defendant No.           212
Name                  PaulTonko                      Name                    Norma J Torres
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       2369 Rayburn HOB               Street Address:         2444 Raybur HOB
State and Zip Code:   Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number      {202) 225-5076                 Telephone Number        (202) 225-5076
Defendant No.         213                            Defendant No.           214
Name                  Xochitl Torres Small           Name                    Lori Trahan
Job Title:            U.S. Representative            Job Title:              U.S. Representative
Street Address:       430 Cannon HOB                 Street Address :        1616 Longworth HOB
State and Zip Code:    Washington, DC 20515          State and Zip Code:     Washington, DC 20515
Telephone Number      (202) 225-2365                 Telephone Number        (202) 225-3411
                                       2:20-cv-02047-CSB-EIL # 1         Page 21 of 22




                       Attached Defendant List                                 page 16 of 17
 Legend                House Office Building
 Defendant No.         215                            Defendant No.            217
Name                   David Trone                     Name                    Lauren Underwood
Job Title:              U.S. Representative           Job Title :              U.S. Representative
Street Address:        1213 Longworth HOB             Street Address:          1118 Longworth HOB
State and Zip Code:     Washington, DC 20515          State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-2721                 Telephone Number         (202) 225-2976
Defendant No.          217                            Defendant No.            218
Name                   Juan C Vargas                  Name                     Marc Veasey
Job Title:              U.S. Representative           Job Title :              U.S. Representative
Street Address:        2244 Rayburn HOB               Street Address:          2348 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:       Washington, DC 20515
Telephone Number       202-225-8045                   Telephone Number         (202) 225-9897
Defendant No.          219                            Defendant No.            220
Name                   Filemon Vela                   Name                     Nydia M Velazquez
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        307 Cannon HOB                 Street Address:          2302 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-9901                 Telephone Number         (202) 225-2361
Defendant No.          221                            Defendant No.            222
Name                   Peter J Visclosky              Name                     Debbie Wasserman Schultz
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        2328 Rayburn HOB               Street Address:          1114 Longworth HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-2461                 Telephone Number         202-225-7931
Defendant No.          223                            Defendant No.            224
Name                   Maxine Waters                  Name                     Bonnie Watson Coleman
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        2221 Rayburn HOB               Street Address :         2442 Rayburn HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-2201                 Telephone Number         (202) 225-5801
Defendant No.          225                            Defendant No.            226
Name                   Peter Welch                    Name                     Jennifer Wexton
Job Title :            U.S. Representative            Job Title:               U.S. Representative
Street Address:        2187 Rayburn HOB               Street Address:          1217 Longworth HOB
State and Zip Code:    Washington, DC 20515           State and Zip Code:       Washington, D_C 20515
Telephone Number       (202) 225-4115                 Telephone Number         (202) 225-5136
Defendant No.          227                            Defendant No.            228
Name                   Susan Wild                     Name                     Frederica S Wilson
Job Title:             U.S. Representative            Job Title:               U.S. Representative
Street Address:        1607 Longworth HOB             Street Address:          2445 Rayburn HOB
State and Zip Code :   Washington, DC 20515           State and Zip Code:      Washington, DC 20515
Telephone Number       (202) 225-6411                 Telephone Number         (202) 225-4506
                                   2:20-cv-02047-CSB-EIL # 1         Page 22 of 22




                      Attached Defendant List                              page 17 of 17
Legend                House Office Building
Defendant No.         229                          Defendant No.           230
Name                  John Yarmuth                 Name                    Justin Amash
Job Title:            U.S. Representative         Job Title:               U.S. Representative
Street Address:       402 Cannon HOB               Street Address:         106 Cannon HOB
State and Zip Code:   Washington, DC 20515        State and Zip Code:      Washington, DC 20515
Telephone Number      202-225-5401                Telephone Number         (202) 225-3831
